Exhibit 10.2 Labor Contract This labor contract is based on the People’s Republic China’s labor law and labor contract law and other related laws and regulations. Employer: China Ginseng Holdings,Inc Employer’s address: RM1601Zhongji Building 1562 Jiefang Great Road, Changchun City, Jilin, China Legal Representative:Liu, Changzhen Employee: Liu, Changzhen Gender: Male Employee’s ID Number: 220502195508150039 Employee’s address:23-6, Hongqi ST, Chaoyang district Changchun city I. Contract Period & Probation Period Both parties agreed to choose1for the employment terms 1. Fixed contract period: From January 2, 2014to January 1,2017. 2. No fixed contract period: From year month day 3. By Project : From to completion II Job Description & Job Location CEO III Working Hours & Time Off Both parties agreed to choose 1 as working hours 1. Standard full time 2. Non Standard hours 3. Combined hours IV Remuneration By consensus, both parties confirm the wage is _￥8,000.00_ a month.Payment should be in monetary form and full payment of the monthly wages shall be delivered by the the last day of the month. Employer shall not unjustifiably deduct or delay in paying the wages. The monthly wage shall not less than the minimum wage implemented by the city. V Social Insurance and Labor benefits In accordance with central government, state, provincial and municipal policies and regulations VI Labor conditions and labor protection against occupational hazards In accordance with central government, state and provincial requirements relating to the implementation of occupational safety and health VII Termination & Renew of the Labor Contract Both parties observe the central government, state and provincial regulations regarding the termination of the labor contract.Unless the violation is expressly stipulated by state, either party in violation of the contract will be subject to the payment of appropriate compensation for breach of contract. This contract is effective from the date signed by both parties, Employer: China Ginseng Holdings, Inc Legal Representative: Liu, ChangzhenDate: 01-02-2014 Employee:Liu, Changzhen Date: 01-02-2014 Governing Authority: Changchun City Employment Service (with seal)
